DETAILED ACTION
Status of Application
Applicant’s arguments filed on July 14, 2021 have been fully considered but they are not persuasive. The previous claim objections and 112 rejections have been withdrawn in light of Applicant’s amendments to the claims. Claims 21-24, 26, 27, 29, 33-35, 37, 38, 40, 41, 43, 45, 48 and 50 have been amended. Claims 1-20 are cancelled. Claims 21-50 remain pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawings received on July 14, 2021 are acceptable.
Specification
The disclosure is objected to because of the following informalities: The amendment to the specification on July 14, 2021 at paragraph 26 states that “FIG. 14B-1 illustrates a cross-sectional view of the position of the pocket on the interior of the tote bag”. Figures 14A and 14C illustrate cross-sectional views of the interior of the tote bag; however, FIG. 14B-1 does not illustrate a cross-sectional view of the tote bag. Rather, Figure 14B-1 appears to illustrate a front view of the bag with a view of the placement of the interior pocket with respect to the exterior of the bag.
Appropriate correction is required.
Claim Objections
Claim 22 is objected to because of the following informalities: In line 2, “an upper portion of the interior of the bag” should be --the upper portion of the interior of the shell--. 
Claim 34 is objected to because of the following informalities: In line 10, “the upper binding” should be --the top binding--.
Claim 35 is objected to because of the following informalities: In line 8, “the first pair of straps” should be --the first pair of straps;--.
Claim 36 is objected to because of the following informalities: In line 2, “an upper portion of the interior of the bag” should be --the upper portion of the interior of the shell--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-33 and 35-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “a first upper material configured to surround the upper circumference at the upper portion of the shell; a second upper material 
However, the claim fails to define a relationship between the upper circumference and the upper inner circumference. Additionally, the recitation of the upper inner circumference renders the structure intended by the upper circumference unclear. Accordingly, the language of the claim is confusing and thus, renders the intended structure unclear. 
For the purpose of examination, the first upper material will be considered to be positioned on an exterior of the shell and configured to surround the upper circumference at the upper portion of the shell and the second upper material will be considered to be positioned on an interior of the shell and configured to surround the upper circumference at the upper portion of the shell. 
Claim 35 is rejected and rendered indefinite for the same reasons provided above with respect to claim 21. 
Claim 37 recites the limitation “wherein a second upper material is configured to surround an upper inner circumference of the interior of the bag”. However, claim 35, from which claim 37 depends already defines a second upper material. Accordingly, the recitation of an additional second upper material is confusing and renders the intended structure unclear. 
For the purpose of examination, the second upper material will be considered to comprise the structure defined in claim 35. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 30-33 and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Brouard (US 2015/0201722 A1) in view of Adelman (US 2010/0084443 A1) and Spivack et al. (US 2015/0246751 A1, hereinafter Spivack).
Regarding claim 21, Brouard teaches a bag comprising:
a shell (12) defining a sidewall, wherein the sidewall defines a top, an opening, a front and a back, and wherein the shell further defines an upper portion, a rim, and a lower portion, the upper portion defining an upper circumference of the bag, the lower portion defining a lower circumference of the bag (Fig. 1-4), 
wherein the shell is flexible (paragraph 16), and
wherein the shell comprises a vertically extending seam (paragraphs 16-17 and Fig. 1-3); 
a plurality of carry straps (38), wherein the plurality of carry straps includes a pair of straps configured such that the bag can be carried in a first position;
a semi-rigid base (14, paragraph 5) defining a bottom of the bag,
wherein the shell and the semi-rigid base form a storage compartment (Fig. 1, 4) configured for the storage of contents, and the semi-rigid base is configured to maintain the bag upright with or without contents in the storage compartment (paragraphs 5-6), and

a first upper material (58) positioned on an exterior of the shell and configured to surround the upper circumference at the upper portion of the shell; 
a second upper material (58) positioned on an interior of the shell and configured to surround the upper circumference at the upper portion of the shell, wherein a height of the second upper material is the same as a height of the first upper material; and 
a top binding (32) forming the rim and following the upper circumference at the upper portion of the shell and an upper portion of the first upper material (paragraphs 5, 6, 13-24 and Fig. 1-4, 6).
Brouard fails to teach the plurality of carry straps including a pair of upper straps and a pair of lower straps attached to the upper straps such that the bag can be carried in the first position and in a second position. Adelman teaches an analogous bag comprising a flexible shell and a plurality of carry straps including a pair of straps (26) that can be carried in a first position. Adelman further teaches that it is known and desirable in the prior art to provide the bag with an additional pair of straps such that the bag includes a pair of upper straps (26) and a pair of lower straps (24) attached to the upper straps and such that the bag can be carried in the first position and in a second position which offers a choice of lengths to make carrying the bag comfortable and easy (paragraph 24 and FIG. 1-4, 5B, 5C, 6B, 8B, 11B).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Brouard by providing an additional pair of straps such that the bag includes a pair of upper straps and a pair of 
Brouard also fails to teach an interior closure device configured to close the opening. Spivack teaches an analogous bag comprising a flexible shell having an opening, a plurality of carry handles, a storage compartment and an upper material (18) positioned on an interior of the shell along an upper circumference of the shell. Spivack further teaches that it is known and desirable in the prior art to provide the bag with an interior closure device (266, 268) attached to the upper material and configured to close the opening and prevent items from falling out (paragraphs 43, 77, 81, 108 and Fig. 2, 6).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Brouard by additionally providing an interior closure device attached to the second upper material and configured to close the opening, as taught by Spivack, in order to prevent items from falling out.
Regarding claim 22, Brouard as modified by Adelman and Spivack teaches the bag of claim 21 above, wherein the interior closure device is secured to the upper portion of the interior of the shell with stitching (Spivack: paragraph 81 and paragraph 48 which defines interconnection means as including stitching).
Regarding claim 23, Brouard as modified by Adelman and Spivack teaches the bag of claim 22 above, wherein the interior closure device is attached to the second upper material (Spivack: paragraph 43 and FIG. 2, 6).
Regarding claim 24, Brouard as modified by Adelman and Spivack teaches the bag of claim 23 above, wherein the first upper material is secured to the shell with stitching (Brouard: paragraph 23).
Regarding claim 25, Brouard as modified by Adelman and Spivack teaches the bag of claim 24 above, wherein the top binding comprises nylon (Brouard: paragraph 18).
Regarding claim 26, Brouard as modified by Adelman and Spivack teaches the bag of claim 25 above, wherein the shell further comprises a bottom material (32) configured to wrap around the lower circumference of the bag (Brouard: paragraphs 18, 23 and FIG. 1-3).
Regarding claim 30, Brouard as modified by Adelman and Spivack teaches the bag of claim 21 above, wherein a height of the bag is defined from a bottom of the semi-rigid base to the opening (Brouard: FIG. 2), but fails to teach the height of the bag being at least 38 cm. However, it would have been obvious and well within the level of ordinary skill in the art before the effective filing date of the claimed invention to modify the height of the bag of Brouard in order to obtain the height as claimed, as a change in size is not patently distinct over the prior art absent persuasive evidence that the particular size or height of the claimed bag is significant.
Regarding claim 31, Brouard as modified by Adelman and Spivack teaches the bag of claim 30 above, wherein the semi-rigid base further comprises a length and a width (Brouard: FIG. 2-4), but fails to teach the length being at least 46cm. However, it would have been obvious and well within the level of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the semi-rigid base 
Regarding claim 32, Brouard as modified by Adelman and Spivack teaches the bag of claim 21 above, wherein the pair of upper straps are configured as shoulder carry straps and the pair of lower straps are configured as hand carry straps (Adelman: paragraph 24 and FIG. 1-4, 5B, 5C, 6B, 8B, 11B).
Regarding claim 33, Brouard as modified by Adelman and Spivack teaches the bag of claim 32 above, wherein the shell is generally collapsible down to the semi-rigid base for storage and transport (Brouard: paragraphs 6, 16, 24).
Regarding claim 35, Brouard teaches a method of forming a bag comprising:
forming a shell (12) with a vertically extending seam (paragraphs 16-17 and Fig. 1-3), wherein the shell comprises a sidewall defining an upper portion, a rim, an opening, a front, and a back, and the upper portion defining an upper circumference of the bag (FIG. 1-4); wherein the shell is flexible (paragraph 16); 
forming a plurality of straps (38); 
forming a semi-rigid base (14, paragraph 5) defining a bottom and a bottom length of the bag, wherein the shell and the semi-rigid base form a storage compartment (Fig. 1, 4) and wherein the opening is configured to allow access to the storage compartment (Fig. 1);
forming a first upper material (58) positioned on an exterior of the shell and configured to surround the upper circumference at the upper portion of the shell; 

forming a top binding (32) configured to follow the rim of the shell and an upper portion of the first upper material (paragraphs 5, 6, 13-24 and Fig. 1-4, 6).
Brouard fails to teach the plurality of straps including a first pair of straps configured for shoulder carrying and second pair of straps configured for hand carrying, wherein a first strap of the second pair of straps is attached to a first strap of the first pair of straps and a second strap of the second pair of straps is attached to a second strap of the first pair of straps. Adelman teaches an analogous bag and method of forming comprising providing an outer flexible shell and providing a plurality of straps. Adelman further teaches that it is known and desirable in the prior art to provide the bag with a plurality of straps including a first pair of straps (26) configured for shoulder carrying and second pair of straps (24) configured for hand carrying, wherein a first strap of the second pair of straps is attached to a first strap of the first pair of straps and a second strap of the second pair of straps is attached to a second strap of the first pair of straps such that the bag offers a choice of lengths to make carrying the bag comfortable and easy (paragraph 24 and FIG. 1-4, 5B, 5C, 6B, 8B, 11B).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Brouard by alternatively providing a plurality of straps including a first pair of straps configured for shoulder carrying and second pair of straps configured for hand carrying, wherein a first strap of 
Brouard also fails to teach providing an interior closure device configured to close the storage compartment. Spivack teaches an analogous bag and method of forming comprising providing bag having a flexible shell with an opening, a plurality of straps, a storage compartment and an upper material (18) positioned on an interior of the shell along an upper circumference of the shell. Spivack further teaches that it is known and desirable in the prior art to provide the bag with an interior closure device (266, 268) attached to the upper material and configured to close the opening and prevent items from falling out (paragraphs 43, 77, 81, 108 and Fig. 2, 6).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Brouard by additionally providing an interior closure device attached to the second upper material and configured to close the opening, as taught by Spivack, in order to prevent items from falling out.
Regarding claim 36, Brouard as modified by Adelman and Spivack teaches the method of claim 35 above, wherein the interior closure device is secured to the upper portion of the interior of the shell with stitching (Spivack: paragraph 81 and paragraph 48 which defines interconnection means as including stitching).
Regarding claim 37, Brouard as modified by Adelman and Spivack teaches the method of claim 36 above, wherein the second upper material is configured to surround 
Regarding claim 38, Brouard as modified by Adelman and Spivack teaches the method of claim 37 above, wherein the first upper material is secured to the shell with stitching (Brouard: paragraph 23).
Regarding claim 39, Brouard as modified by Adelman and Spivack teaches the method of claim 38 above, wherein the top binding comprises nylon (Brouard: paragraph 18).
Regarding claim 40, Brouard as modified by Adelman and Spivack teaches the method of claim 39 above, wherein the method further comprises forming a bottom material (32) configured to wrap around a bottom perimeter of the shell and a portion of the semi-rigid base (Brouard: paragraphs 18, 23 and FIG. 1-3).
Claims 27 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Brouard in view of Adelman and Spivack, as applied to claims 26 and 40 above, and further in view of Seiders et al. (US 2015/0225164 A1, hereinafter Seiders).
Regarding claims 27 and 41, Brouard as modified by Adelman and Spivack teaches the bag of claim 26 and the method of claim 40 above, wherein the bottom material is attached to the shell and the semi-rigid base (Brouard: Fig. 6) but fails to teach the bottom material being a TPU coated nylon. Seiders teaches an analogous bag comprising a shell, a plurality of carry handles, a semi-rigid base defining a bottom of the bag, a storage compartment and an interior closure device and further teaches that TPU coated nylon is a desirable material as it is waterproof (paragraph 57). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found a TPU coated nylon to be an obvious and desirable material for the bottom material of Brouard, as suggested by Seiders, as it would desirably provide a waterproof transition between the base and the shell and as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Claims 28, 29 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Brouard in view of Adelman and Spivack, as applied to claims 21 and 35 above, and further in view of Seiders.
Regarding claims 28, 29 and 42, Brouard as modified by Adelman and Spivack teaches the bag of claim 21 and the method of claim 35 above, but fails to teach a logo or name embossed on the semi-rigid base and a logo or name patch on the shell. Seiders teaches an analogous bag comprising a shell, a plurality of carry handles, a semi-rigid base defining a bottom of the bag, a storage compartment and an interior closure device. Seiders further teaches that it is known in the prior art to emboss a logo or name on the semi-rigid base and/or provide a logo or name patch on the shell in order to provide the bag with branded information (paragraphs 31, 44).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Brouard by additionally providing a logo or name embossed on the semi-rigid base and a logo or name patch on the shell, as taught by Seiders, in order to provide the bag with branded information. 
Allowable Subject Matter
Claims 34 and 43-50 are allowable over the prior art. 
Response to Arguments
Applicant's arguments filed July 14, 2021 have been fully considered but they are not persuasive. 
Applicant’s argument that prior art applied in the previous rejection of record fails to teach or suggest a second upper material positioned on the interior of the shell, wherein a height of the first upper material is the same as a height of the second upper material, is not persuasive. 
The prior art applied in the previous rejection of record was not intended to teach the argued limitation (specifically the height requirement), as the argued limitation is a new limitation not presented in the previously examined claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NINA K ATTEL/           Examiner, Art Unit 3734                                         

/JES F PASCUA/           Primary Examiner, Art Unit 3734